THE THIRTEENTH COURT OF APPEALS

                                    13-17-00619-CV


                        Odette Gittins d/b/a Magic Phone
                                        v.
     MetroPCS Texas, LLC, Jackson Wireless, LLC, Javier Pena and Juan Castillo


                                  On appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-2363-17-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for lack of jurisdiction. The Court

orders the appeal DISMISSED FOR LACK OF JURISDICTION in accordance with its

opinion. Costs of the appeal are taxed against appellant.

      We further order this decision certified below for observance.

December 14, 2017